     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 1 of 12 Page ID #:1



     SO. CAL. EQUAL ACCESS GROUP
 1   Jason J. Kim (SBN 190246)
     Jason Yoon (SBN 306137)
 2   101 S. Western Ave., Second Floor
     Los Angeles, CA 90004
 3   Telephone: (213) 252-8008
     Facsimile: (213) 252-8009
 4   scalequalaccess@yahoo.com
 5   Attorneys for Plaintiff
     KEE SOOK AHN
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
10                                             Case No.:
     KEE SOOK AHN,
11                Plaintiff,                   COMPLAINT FOR INJUNCTIVE
                                               RELIEF AND DAMAGES FOR DENIAL
12         vs.                                 OF CIVIL RIGHTS OF A DISABLED
                                               PERSON IN VIOLATIONS OF
13
                                               1. AMERICANS WITH DISABILITIES;
14
     FIRST PACIFIC ENTERPRISES, LLC;           2. CALIFORNIA’S UNRUH CIVIL
15   and DOES 1 to 10,                         RIGHTS ACT;
16                Defendants.                  3. CALIFORNIA’S DISABLED
                                               PERSONS ACT;
17
                                               4. CALIFORNIA HEALTH & SAFETY
18                                             CODE;
19                                             5. NEGLIGENCE
20
21
22
23
24
25         Plaintiff KEE SOOK AHN (“Plaintiff”) complains of Defendants FIRST PACIFIC

26   ENTERPRISES, LLC; and DOES 1 to 10 (“Defendants”) and alleges as follows:

27   //

28   //



                                        COMPLAINT - 1
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 2 of 12 Page ID #:2




 1                                             PARTIES
 2           1.   Plaintiff is a California resident with a physical disability. Plaintiff is
 3   substantially limited in her ability to walk. Plaintiff is a paraplegic and requires the use
 4   of a wheelchair at all times when traveling in public.
 5           2.   Defendants are, or were at the time of the incident, the real property owners,
 6   business operators, lessors and/or lessees of the real property for a restaurant business
 7   (“Business”) located at or about 1611 Durfee Ave., South El Monte, California.
 8           3.   The true names and capacities, whether individual, corporate, associate or
 9   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
10   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
11   Court to amend this Complaint when the true names and capacities have been
12   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
13   fictitiously named Defendants are responsible in some manner, and therefore, liable to
14   Plaintiff for the acts herein alleged.
15           4.   Plaintiff is informed and believes, and thereon alleges that, at all relevant
16   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
17   Defendants, and/or was acting in concert with each of the other Defendants, and in doing
18   the things alleged herein was acting with the knowledge and consent of the other
19   Defendants and within the course and scope of such agency or employment relationship.
20           5.   Whenever and wherever reference is made in this Complaint to any act or
21   failure to act by a defendant or Defendants, such allegations and references shall also be
22   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
23   and severally.
24                                 JURISDICTION AND VENUE
25           6.   The Court has jurisdiction of this action pursuant to 28 USC §§ 1331 and
26   1343 for violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et
27   seq.)
28




                                              COMPLAINT - 2
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 3 of 12 Page ID #:3




 1         7.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 2   arising from the same nucleus of operating facts, are also brought under California law,
 3   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 4   54, 54., 54.3 and 55.
 5         8.     Plaintiff’s claims are authorized by 28 USC §§ 2201 and 2202.
 6         9.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 7   property which is the subject of this action is located in this district, Los Angeles County,
 8   California, and that all actions complained of herein take place in this district.
 9                                  FACTUAL ALLEGATIONS
10         10.    In or about August of 2020, Plaintiff went to the Business. In or about
11   October of 2020, Plaintiff visited the Business again.
12         11.    The Business is a restaurant business establishment, open to the public, and
13   is a place of public accommodation and affects commerce through its operation.
14         12.    While attempting to enter the Business during each visit, Plaintiff personally
15   encountered a number of barriers that interfered with her ability to use and enjoy the
16   goods, services, privileges, and accommodations offered at the Business.
17         13.    To the extent of Plaintiff’s personal knowledge, the barriers at the Business
18   included, but were not limited to, the following:
19                a.     Defendants failed to maintain the parking space designated for
20                       persons with disabilities to comply with the federal and state
21                       standards. Defendants failed to provide the access aisles with level
22                       surface slopes.
23                b.     Defendants failed to maintain the parking space designated for
24                       persons with disabilities to comply with the federal and state
25                       standards. Defendants failed to provide a proper ramp for the persons
26                       with disabilities.
27
28




                                              COMPLAINT - 3
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 4 of 12 Page ID #:4




 1                c.     Defendant failed to maintain the parking space designated for persons
 2                       with disabilities to comply with the federal and state standards.
 3                       Defendants failed to maintain the paint on the ground as required.
 4         14.    These barriers and conditions denied Plaintiff the full and equal access
 5   to the Business and caused her difficulty and frustration. Plaintiff wishes to return and
 6   patronize the Business, however, Plaintiff is deterred from visiting the Business because
 7   her knowledge of these violations prevents her from returning until the barriers are
 8   removed.
 9         15.    Based on the violations, Plaintiff alleges, on information and belief, that
10   there are additional barriers to accessibility at the Business after further site inspection.
11   Plaintiff seeks to have all barriers related to her disability remedied. See Doran v. 7-
12   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
13         16.    In addition, Plaintiff alleges, on information and belief, that Defendants
14   knew that particular barriers render the Business inaccessible, violate state and federal
15   law, and interfere with access for the physically disabled.
16         17.    At all relevant times, Defendants had and still have control and dominion
17   over the conditions at this location and had and still have the financial resources to
18   remove these barriers without much difficulty or expenses to make the Business
19   accessible to the physically disabled in compliance with ADDAG and Title 24
20   regulations. Defendants have not removed such barriers and have not modified the
21   Business to conform to accessibility regulations.
22                                   FIRST CAUSE OF ACTION
23       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
24         18.    Plaintiff incorporates by reference each of the allegations in all prior
25   paragraphs in this complaint.
26         19.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
27   shall be discriminated against on the basis of disability in the full and equal enjoyment of
28   the goods, services, facilities, privileges, advantages, or accommodations of any place of



                                            COMPLAINT - 4
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 5 of 12 Page ID #:5




 1   public accommodation by any person who owns, leases, or leases to, or operates a place
 2   of public accommodation. See 42 U.S.C. § 12182(a).
 3         20.   Discrimination, inter alia, includes:
 4               a.    A failure to make reasonable modification in policies, practices, or
 5                     procedures, when such modifications are necessary to afford such
 6                     goods, services, facilities, privileges, advantages, or accommodations
 7                     to individuals with disabilities, unless the entity can demonstrate that
 8                     making such modifications would fundamentally alter the nature of
 9                     such goods, services, facilities, privileges, advantages, or
10                     accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
11               b.    A failure to take such steps as may be necessary to ensure that no
12                     individual with a disability is excluded, denied services, segregated or
13                     otherwise treated differently than other individuals because of the
14                     absence of auxiliary aids and services, unless the entity can
15                     demonstrate that taking such steps would fundamentally alter the
16                     nature of the good, service, facility, privilege, advantage, or
17                     accommodation being offered or would result in an undue burden. 42
18                     U.S.C. § 12182(b)(2)(A)(iii).
19               c.    A failure to remove architectural barriers, and communication barriers
20                     that are structural in nature, in existing facilities, and transportation
21                     barriers in existing vehicles and rail passenger cars used by an
22                     establishment for transporting individuals (not including barriers that
23                     can only be removed through the retrofitting of vehicles or rail
24                     passenger cars by the installation of a hydraulic or other lift), where
25                     such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
26               d.    A failure to make alterations in such a manner that, to the maximum
27                     extent feasible, the altered portions of the facility are readily
28                     accessible to and usable by individuals with disabilities, including



                                          COMPLAINT - 5
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 6 of 12 Page ID #:6




 1                        individuals who use wheelchairs or to ensure that, to the maximum
 2                        extent feasible, the path of travel to the altered area and the
 3                        bathrooms, telephones, and drinking fountains serving the altered
 4                        area, are readily accessible to and usable by individuals with
 5                        disabilities where such alterations to the path or travel or the
 6                        bathrooms, telephones, and drinking fountains serving the altered
 7                        area are not disproportionate to the overall alterations in terms of cost
 8                        and scope. 42 U.S.C. § 12183(a)(2).
 9         21.    Under the 1991 Standards, parking spaces and access aisles must be level
10   with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
11   Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
12   shall be part of an accessible route to the building or facility entrance and shall comply
13   with 4.3. Two accessible parking spaces may share a common access aisle. Parked
14   vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
15   and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
16   directions. 1991 Standards § 4.6.3.
17         22.    Here, the access aisles are not level with the parking spaces. Under the 2010
18   Standards, access aisles shall be at the same level as the parking spaces they serve.
19   Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required
20   to be nearly level in all directions to provide a surface for transfer to and from vehicles.”
21   2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted. 2010
22   Standards § 502.4.
23         23.    The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
24   surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
25   offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
26   slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
27   4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
28   accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces



                                             COMPLAINT - 6
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 7 of 12 Page ID #:7




 1   along accessible routes and in accessible rooms and spaces including floors, walks,
 2   ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
 3   4.5. 1991 Standards § 4.5.1.
 4         24.    Here, Defendants failed to provide a compliant ramp for the access aisle.
 5         25.    The surface of each accessible car and van space shall have surface
 6   identification complying with either of the following options: The outline of a profile
 7   view of a wheel chair with occupant in white on a blue background a minimum 36” wide
 8   by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
 9   of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
10   length of the parking space and its lower side or corner aligned with the end of the
11   parking space length or by outlining or painting the parking space in blue and outlining
12   on the ground in white or a suitable contrasting color a profile view of a wheel chair with
13   occupant. See CBC § 11B-502.6.4, et seq.
14         26.    Here, Defendants failed to maintain the International Symbol of
15   Accessibility on the surface of the accessible space as required as the marking was
16   severely damaged, worn and faded.
17         27.    For the parking spaces, access aisles shall be marked with a blue painted
18   borderline around their perimeter. The area within the blue borderlines shall be marked
19   with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
20   with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
21   be painted on the surface within each access aisle in white letters a minimum of 12 inches
22   (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
23   11B-502.3.3.
24         28.    Here, Defendants failed to provide the “NO PARKING” marking on the
25   surface of the access aisle. Moreover, Defendants failed to maintain the access aisle as
26   required as the blue hatched lines were severely damaged, worn and faded.
27
28




                                           COMPLAINT - 7
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 8 of 12 Page ID #:8




 1         29.      A public accommodation shall maintain in operable working condition those
 2   features of facilities and equipment that are required to be readily accessible to and usable
 3   by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a).
 4         30.      By failing to maintain the facility to be readily accessible and usable by
 5   Plaintiff, Defendants are in violation of Plaintiff’s rights under the ADA and its related
 6   regulations.
 7         31.      The Business has denied and continues to deny full and equal access to
 8   Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
 9   discriminated against due to the lack of accessible facilities, and therefore, seeks
10   injunctive relief to alter facilities to make such facilities readily accessible to and usable
11   by individuals with disabilities.
12                                 SECOND CAUSE OF ACTION
13                     VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
14         32.      Plaintiff incorporates by reference each of the allegations in all prior
15   paragraphs in this complaint.
16         33.      California Civil Code § 51 states, “All persons within the jurisdiction of this
17   state are free and equal, and no matter what their sex, race, color, religion, ancestry,
18   national origin, disability, medical condition, genetic information, marital status, sexual
19   orientation, citizenship, primary language, or immigration status are entitled to the full
20   and equal accommodations, advantages, facilities, privileges, or services in all business
21   establishments of every kind whatsoever.”
22         34.      California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
23   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
24   for each and every offense for the actual damages, and any amount that may be
25   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
26   amount of actual damage but in no case less than four thousand dollars ($4,000) and any
27   attorney’s fees that may be determined by the court in addition thereto, suffered by any
28   person denied the rights provided in Section 51, 51.5, or 51.6.



                                             COMPLAINT - 8
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 9 of 12 Page ID #:9




 1         35.    California Civil Code § 51(f) specifies, “a violation of the right of any
 2   individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 3   shall also constitute a violation of this section.”
 4         36.    The actions and omissions of Defendants alleged herein constitute a denial
 5   of full and equal accommodation, advantages, facilities, privileges, or services by
 6   physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
 7   Defendants have discriminated against Plaintiff in violation of California Civil Code §§
 8   51 and 52.
 9         37.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
10   difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
11   damages as specified in California Civil Code §55.56(a)-(c).
12                                  THIRD CAUSE OF ACTION
13                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
14         38.    Plaintiff incorporates by reference each of the allegations in all prior
15   paragraphs in this complaint.
16         39.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
17   entitled to full and equal access, as other members of the general public, to
18   accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
19   and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
20   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
21   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
22   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
23   places of public accommodations, amusement, or resort, and other places in which the
24   general public is invited, subject only to the conditions and limitations established by
25   law, or state or federal regulation, and applicable alike to all persons.
26         40.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
27   corporation who denies or interferes with admittance to or enjoyment of public facilities
28   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an



                                             COMPLAINT - 9
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 10 of 12 Page ID #:10




 1     individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 2     the actual damages, and any amount as may be determined by a jury, or a court sitting
 3     without a jury, up to a maximum of three times the amount of actual damages but in no
 4     case less than one thousand dollars ($1,000) and any attorney’s fees that may be
 5     determined by the court in addition thereto, suffered by any person denied the rights
 6     provided in Section 54, 54.1, and 54.2.
 7           41.    California Civil Code § 54(d) specifies, “a violation of the right of an
 8     individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
 9     constitute a violation of this section, and nothing in this section shall be construed to limit
10     the access of any person in violation of that act.
11           42.    The actions and omissions of Defendants alleged herein constitute a denial
12     of full and equal accommodation, advantages, and facilities by physically disabled
13     persons within the meaning of California Civil Code § 54. Defendants have
14     discriminated against Plaintiff in violation of California Civil Code § 54.
15           43.    The violations of the California Disabled Persons Act caused Plaintiff to
16     experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
17     statutory damages as specified in California Civil Code §55.56(a)-(c).
18                                  FOURTH CAUSE OF ACTION
19                  CALIFORNIA HEALTH & SAFETY CODE § 19955, et seq.
20           44.    Plaintiff incorporates by reference each of the allegations in all prior
21     paragraphs in this complaint.
22           45.    Plaintiff and other similar physically disabled persons who require the use of
23     a wheelchair are unable to use public facilities on a “full and equal” basis unless each
24     such facility is in compliance with the provisions of California Health & Safety Code §
25     19955 et seq. Plaintiff is a member of the public whose rights are protected by the
26     provisions of California Health & Safety Code § 19955 et seq.
27           46.    The purpose of California Health & Safety Code § 1995 et seq. is to ensure
28     that public accommodations or facilities constructed in this state with private funds



                                             COMPLAINT - 10
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 11 of 12 Page ID #:11




 1     adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of
 2     Title 1 of the Government Code. The code relating to such public accommodations also
 3     require that “when sanitary facilities are made available for the public, clients, or
 4     employees in these stations, centers, or buildings, they shall be made available for
 5     persons with disabilities.
 6            47.    Title II of the ADA holds as a “general rule” that no individual shall be
 7     discriminated against on the basis of disability in the full and equal enjoyment of goods
 8     (or use), services, facilities, privileges, and accommodations offered by any person who
 9     owns, operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
10     Further, each and every violation of the ADA also constitutes a separate and distinct
11     violation of California Civil Code §§ 54(c) and 54.1(d), thus independently justifying an
12     award of damages and injunctive relief pursuant to California law, including but not
13     limited to Civil Code § 54.3 and Business and Professions Code § 17200, et seq.
14
15                                     FIFTH CAUSE OF ACTION
16                                           NEGLIGENCE
17            48.    Plaintiff incorporates by reference each of the allegations in all prior
18     paragraphs in this complaint.
19            49.    Defendants have a general duty and a duty under the ADA, Unruh Civil
20     Rights Act and California Disabled Persons Act to provide safe and accessible facilities
21     to the Plaintiff.
22            50.    Defendants breached their duty of care by violating the provisions of ADA,
23     Unruh Civil Rights Act and California Disabled Persons Act.
24            51.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
25     has suffered damages.
26                                       PRAYER FOR RELIEF
27            WHEREFORE, Plaintiff respectfully prays for relief and judgment against
28     Defendants as follows:



                                              COMPLAINT - 11
     Case 2:21-cv-00280-FLA-MRW Document 1 Filed 01/12/21 Page 12 of 12 Page ID #:12




 1           1.     For preliminary and permanent injunction directing Defendants to comply
 2     with the Americans with Disability Act and the Unruh Civil Rights Act;
 3           2.     Award of all appropriate damages, including but not limited to statutory
 4     damages, general damages and treble damages in amounts, according to proof;
 5           3.     Award of all reasonable restitution for Defendants’ unfair competition
 6     practices;
 7           4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
 8     action;
 9           5.     Prejudgment interest pursuant to California Civil Code § 3291; and
10           6.     Such other and further relief as the Court deems just and proper.
11                                DEMAND FOR TRIAL BY JURY
12           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
13     demands a trial by jury on all issues so triable.
14
15     Dated: January 12, 2021                 SO. CAL. EQUAL ACCESS GROUP
16
17
18                                             By:    _/s/ Jason J. Kim____________
                                                      Jason J. Kim, Esq.
19                                                    Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28




                                             COMPLAINT - 12
